10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 1 of 18

Pro Se I 2016 ——

   

US ISTROTCOURT a taCOMA
jesTeRNOBTRET OF SRC RON ATIN Wy

   
    

BY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

WILLIAMS, C. LISETTE, CASE NO.
. 860
o. b fem COMPLAINT FOR A CIVIL CASE
Plaintiff(s), Jury Trial: KR Yes C1 No
v.
DEPARTMENT OF THE ARMY,

U.S. ARMY CLAIMS SERVICE,

JUDGE ADVOCATE GENERAL,

TORT CLAIMS DIVISON,

 

Defendant(s),

 

 

 

IL THE PARTIES TO THIS COMPLAINT
Plaintiff(s)
Plaintiff No. 1

Name Lisette C. Williams
Street Address 9354 Skylark Court
City and County JBLM, Pierce County

State and Zip Code Washington 98433

Telephone Number (323) 434-8444

COMPLAINT FOR A CIVIL CASE - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 2 of 18

Pro Se 1 2016

B.

COMPLAINT FOR A CIVIL CASE - 2

Plaintiff No. 2

Name

Street Address
City and County
State and Zip Code

Plaintiff No. 3

Name

Street Address
City and County
State and Zip Code

Defendant(s)

Defendant No. 1

a i)
9354 Skylark Court
JBLM, Pierce County
Washington, 98433

DC i (1)
9354 Skylark Court
JBLM, Pierce County
Washington, 98433

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code

Department of The Army, Judge Advocate General

U.S. Army Claims Service, Tort Claims Division

4411 Llewellyn Avenue, Suite 5360

Fort George G. Meade, Anne Arundel Maryland County
Maryland, 20765 - 5125

Hugo V. Mendoza Soldier Family Care Center

11335 Ssg Sims Street.
Fort Bliss, El Paso County
Texas, 79918 — 8013

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 3 of 18

Pro Se I 2016

ii. STATEMENT OF CLAIM

1. Plaintiff(s) are the victims of multiple and have suffered significant
damages due to the Defendant(s) employee Nurse Case Manager Jean Bernardini
failure under Tort duty breach causation damages. Whom was acting within her
employment scope of duties.

Breach — The Defendant breached that legal duty by acting or falling to act ina
certain way.

Causation — It was the Defendants actions or inactions that actually caused the
Plaintiff(s) personal injury, deteriorated relationships with family, strain on my
marriage, humiliation, withdrawal from attending school, and social settings. Fear
of freedom of movement, children in fear of foster homes, police threats, and
being abducted by authority figures.

Damages — The Plaintiff(s) were harmed or injured as a result of the defendants
actions.

2. That disclosure of medical records constituted an unwarranted invasion of
our rights to privacy that due to the Defendant(s) actions resulted from the
negligence of Government employee(s) failure to secure the confidentiality of the

Plaintiff(s) medical records and personal information.

COMPLAINT FOR A CIVIL CASE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 4 of 18

Pro Se 1 2016

3. The Defendant(s) negligence and recklessness actions that the Plaintiff(s)
suffered Intentional Tort with unreasonable and serious interference with
intrusion of privacy disclosure of HIPAA in order to file a false claim to the
Texas Department of Child Protective Services which caused the Plaintiff(s)

4. Which caused the Plaintiff(s) the following: Personal Injury, Emotional
Distress, Mental Anguish, Psychological Trauma, and Non — Economic Damages
5. Causing the Plaintiff(s) LISETTE WILLIAMS was under a physicians
medical care emotional therapy and was being treated for anxiety, depression,
panic attacks, and sleep disorder, that was than prescribed Zoloft 10mg, Valium
S5mg, and ProAir HFA Albuterol sulfate inhaler.

6. Causing the Plaintiff(s) » iii (m) was under a
physicians medical care and was being treated for mental health therapy, and
psychological medical treatment and medication, for insomnia, and depression.
7. Causing the Plaintiff(s) ay | (m) was under a
physicians medical care for an Eating Disorder where he was attending physical

therapy, mental health, for his sleeping disorder, and anxiety attacks.

COMPLAINT FOR A CIVIL CASE - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 5 of 18

Pro Se 1 2016

WI. RELIEF

1. Plaintiff(s) respectfully ask the Courts that The United States Army and
Government who are the Defendant(s) in this legal claim be held liable for their Tortious acts of
its employees Under the Federal Tort Claims Act (FTCA), Title 28, United States Code, Section
Defendants unlawful actions were intentional, willful, malicious and reckless disregard to the
Plaintiff(s) had informed the Defendant(s) regarding their employee(s) misconduct and unethical

behavior had prior knowledge of their actions that their failure to adequately supervise and take
appropriate action of corrective action resulted the Plaintiff(s) to suffer personal injury

2. Plaintiff(s) LISETTE WILLIAMS, J CH () and
iim Sl (m) are seeking a judgement claim(s) in the amount of $50,000 for
(each) Plaintiff(s) mentioned within the court complaint for compensation for personal injury

Combined total amount of $150,000.

IV. CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a non frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule 11.

COMPLAINT FOR A CIVIL CASE - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 6 of 18

Pro Se 1 2016

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the
Clerk's Office may result in the dismissal of my case.

Date of signing:

Signature of Plaintiff

Printed Name of Plaintiff

 

Date of signing: July 08, 2021

Signature of Plaintiff mm

Printed Name of Plaintiff JE CI @™)

Date of signing: July 08, 2021

we See

Signature of Plaintiff

Printed Name of Plaintiff DU cam (m)

COMPLAINT FOR A CIVIL CASE - 6

 
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 7 of 18

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

 

COMMISSIONER
H. L. Whitman, Jr.

Lisette Williams
13391 LOIS HOLLINGSWORTH ST
EL PASO, TX 79908-4432

Mailing Date: 5/22/2018
Re: Case# 46719188: Notice of Findings of CPS Investigation
Dear Lisette Williams:

The Department of Family and Protective Services(DFPS) has complefed its investigation of alleged abuse or
neglect reported on 4/10/2018 involving one or more children in your family and made the following findings:

Alleged Perpetrator Alleged Type of Abuse or Alleged Victim Finding

Lisette

Lisette

 

How Findings are Determined.

e A finding of ‘Ruled Out' means ti.at, based on the available information, it was reasonable to conclude that
the alleged abuse or neglect did not occur.

How Certain Types of Abuse or Neglect are Defined.

Medical Neglect includes the following acts or omissions by a person:

e failing to seek, obtain, or follow through with medical care for a child, with the failure resulting in or
presenting a substantial risk of death, disfigurement, or bodily injury or with the failure resulting in an
observabie and material impairment to the growth, development, or functioning of the child.

Right to Request Records. You have the right to request a copy of the investigation records. The records will be
redacted to remove the identity of the person who reported the alleged abuse or neglect and any other
information which you are not entitled by law to receive. Release of records may be delayed or denied if the
release would interfere with an ongoing criminal investigation or for other valid legal reason. You may be charged
a fee for copies of these records. You may contact me to obtain a copy of the form needed to request these
records or you may obtain a copy of this form at:

http:/Avww.dfps.state.tx.us/Child_Protection?About _Child_Protective_Services/faqcpsrecord asp

Right to Request Role Removal. Since all the allegations against either you or any child in your family have
been ‘ruled out’, you have the right to request that we remove information regarding yourself in the role of alleged
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 8 of 18

perpetrator(s) in this investigation. If you decide to request removal of role information, you must complete and
submit the enclosed form(s) within 45 calendar days of the 'mailing date' listed at the top of this letter.

If you have any questions or concerns regarding the investigation or any of the information discussed in this letter,
you may contact me at the address or phone number provided below.

Marine Rodriguez

11295 EDGEMERE 11295 EDGEMERE
EL PASO, TX 79936

(915) 996-3439 Ext. 0272

se aft eg
moPetas Sod en OR feeGrataete, WAMOAERE ID Kauiines icc aeee prsmeeenegeety:
Carenrcargy “ <r: 5 = RMR Be —— aiid eee rs RB EEE REBT
“e- 0 Messengers BO a Lea eee ag Ores ta ge ee ane: omeille
 « tage ie AB oe RP HS 8 a gt aR os % 2 ape ves areas hee 21 3 * a ROOT
. a a “Mee, ~ tS "i a
4. ‘ : were : wn Bape - i
“ae «ae eh . “ss RS ra aette ag'®
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 9 of 18

DEFAMATION

As discussed in Chapter 4, the freedom of speech guar-
anteed by the First Amendment is not absolute. In inter-
preting the First Amendment, the courts must balance
the vital guarantee of free speech against other pervasive
and strong social interests, inchiding society’ interest in
preventing and redressing attacks on reputation.

Defamation of character involves wrongfully hurt-
ing a person’s good reputation. The law imposes a gen-
eral duty on all persons to refrain from making false,
defamatory statements of fact about others. Breaching
this duty orally involves the tort of slander; breaching
it in writing involves the tort of libel. The tort of
defamation also arises when a false statement of fact is
made about a person’ product, business, or title to
property. We deal with these torts later in this chapter.

Often at issue in lawsuits alleging defaination
(including online defamation, discussed later in this
chapter) is whether the defendant’ statement was one
of fact or a statement of opinion. Statements of opinion
nonmally are not actionable in tort because they fall
under the protection of the First Amendment.

The Publication Requirement. The basis of the tort
of defamation is the publication of a statement or
statements that hold an individual up to contempt,
ridicule, or hatred. Publication here means that the
defamatory statements are communicated to persons
other than the defamed party. If Thompson writes
Andrews a private letter falsely accusing him of
embezzling funds, the action does not constitute libel.
If Peters falsely states that Gordon is dishonest and
incompetent when no one else is around, the action
does not constitute slander. In neither case was the
Message communicated to a third party.

The courts have generally held that even dictating a
letter to a secretary constitutes publication, although the
publication may be privileged (a concept that will be
explained shortly). Moreover, if a third party overhears

111

SECTION
Negligence

In contrast to intentional torts, in torts involving
negligence, the tortfeasor neither wishes to bring about
the consequences of the act nor believes that they will
occur. The actors conduct merely creates a risk of such
consequences. If no risk is created, there is no negli-
gence. Moreover, the risk must be foreseeable; that is, it
must be stich that a reasonable person engaging in the
same activity would anticipate the risk and guard
against it. In determining what is reasonable conduct,
courts consider the nature of the possible harm. A very
slight risk of a dangerous explosion might be unreason-
able, whereas a distinct possibility of someone’ burning
his or her fingers on a stove might be reasonable.

To succeed in a negligence action, the plaintiff must
prove the following:

1. That the defendant owed a duty of care to the
plaintiff.

2. That the defendant breached that duty. .
3. That the plaintiff suffered a legally recognizable
injury.

4. That the defendant’s breach caused the plaintiffs
injury.

We discuss here each of these four elements of .
negligence.

THE Duty OF CARE AND ITs BREACH

Central to the tort of negligence is the concept of a duty
of care. This concept arises from the notion that if we
are to live in society with other people, some actions
can be tolerated and some cannot; some actions are
right and some are wrong: and some actions are rea-
sonable and some are not. The basic principle underly-
ing the duty of care is that people are free to act as they
please so long as their actions do not infringe on the
interests of others.

The law of torts defines and measures the duty of
care by the reasonable person standard. In deter-
mining whether a duty of care has been breached, for
example, the courts ask how a reasonable person
would have acted in the same circumstances. The rea-
sonable person standard is said to be (though in an
absolute sense it cannot be) objective. It is mot neces-
sarily how a particular person would act. It is society's
judgment of how an ordinarily prudent person should

 
 

UNIT TWO & TORTS AND CRIMES

  

: A ou d ae
Intentional Torts 1. Assault and battery—Any unexcused and intentional act that causes another
against Persons and person to be apprehensive of immediate harm is an assault. An assault result-
Business — ing in physical contact is battery.
Relationships 2. False imprisonment—An intentional confinement or restraint of another per-

son's movement without justification.

3. Intentional infliction of emotional distress—An intentional act that amounts to
extreme and outrageous conduct resulting in severe emotional distress to
another.

4. Defamation (libel or slander)—A false statement of fact, not made under privi-
lege, that is commuhicated to a third person and that causes damage to a per-
son's reputation. For public figures, the plaintiff must also prove that the
statement was made with actual malice.

5. Invasion of privacy-——Publishing or otherwise making known or using informa-
tion relating to a person's private life and affairs, with which the public had
no legitimate concern, without that person's permission or approval.

6. Appropriation—The use of another person's name, likeness, or other identify-
ing characteristic, without permission and for the benefit of the user.

7. Fraudulent misrepresentation (fraud)—A false representation made by one
party, through misstatement of facts or through conduct, with the intention of
deceiving another and on which the other reasonably relies to his or her
detriment.

8. Wrongful interference with a contractual or a business relationship—The knowing,

intentional interference by a third party with an enforceable contractual rela-

tionship or an established business relationship between other parties for the
purpose of advancing the economic interests of the third party.

 

“Intentional Torts. .
_ against Property

act. If the so-called reasonable person existed, he or In negligence cases, the degree of care to be exer-
she would be careful, conscientious, prudent, even ised varies, depending on the defendant's occupation
tempered, and honest. That individuals are required or profession, her or his relationship with the plaintiff,
to exercise a reasonable standard of care in their activ- and other factors. Generally, whether an action consti-
ities is a pervasive concept in business law, and many tutes a breach of the duty of care is determined on a
of the issues dealt with in subsequent chapters of this _ case-by-case basis. The outcome depends on how the
text have to do with this duty: court judge (or jury, if it is a jury trial) decides a rea-

 

 
  

¥

 

a
1

 
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 11 of 18

DEPARTMENT OF THE ARMY
U.S, ARMY CLAIMS SERVICE
OFFICE OF THE JUDGE ADVOCATE GENERAL
4411 LLEWELLYN AVENUE, SUITE 5360
FORT GEORGE G, MEADE, MARYLAND 20755-5125

  

rea yy

 

wot I

Sing Ed
CERTIFIED MAIL - RETURN RECEIPT REQUESTED

Tort Claims Division
20-121-T034/T035/T036

Lisette Williams
9354 Skylark Court
Joint Base Lewis-McChord, Washington 98433

Dear Ms. Williams:

This responds to your request for reconsideration of the denial of your claim, and the
claims you filed on behalf of your minor sons, JQ C; and D
CHE in the claims, you allege Ms. Jean Bernardini, Nurse Case Manager, William
Beaumont Army Medical Center, El Paso, Texas, wrongly used protected personal and
health information in reporting you for suspected child neglect/abuse to the State of
Texas Child Protective Services.

After reconsidering the claims, | must affirm the denial based on the reasons
contained in the June 2, 2020 denial letter from the Office of the Staff Judge Advocate,
Fort Bliss, Texas (copy enclosed). The evidence does not support compensation in this
case.

If you are dissatisfied with the denial of the claims, you may file suit in an appropriate
United States District Court no later than six months from the date of mailing of this
letter. See 28 Code of Federal Regulations § 14.9(a). By law, failure to comply with
that time limit forever bars the claims. See 28 United States Code § 2401(b). This
notice of final denial should not be construed as a concession by the United States that
the claimants have complied with the applicable requirements of 28 United States Code
§ 2675(a) or 28 Code of Federal Regulations Part 14, nor should this be construed as a
waiver by the United States of any of its defenses regarding the claims.

Sincerely,

Nicholas M. Satriano
Supervisory Attorney
Chief, Tort Claims Settlements Division

Enclosure
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 12 of 18

DEPARTMENT OF THE ARMY
WILLIAM BEAUMONT ARMY MEDICAL CENTER
5005 N PIEDRAS STREET
EL PASO, TX 79920-5001

 

HIPAA Compliance Office 9 June 2018

Lisette Williams
13391 A Hollingsworth Street
El Paso, Texas 79906 .

Subject: Notification of Disclosure

Dear Ms. Williams:

On April 16, 2018, William Beaumont Army Medical Center (WBAMC) HIPAA
Compliance Office received a privacy complaint from you through the Patient Affairs Office.
This letter is to notify you of the potential compromise of your Personally Identifiable
Information and Protected Health Information as it is essential that individuals remain aware of

any events that may affect their privacy.

The potential compromise occurred on 12 April 2018, when a WBAMC nurse
case manager indecorously disclosed and released your children Difend JQ
CE medical information to Child Protective Services. Although reporting of any
negligence is not a HIPAA violation, the data elements involved included, referral and medical

appointments with personally identifiable information on both JQ and Di CH.
On 16 April 2018, we were notified, and we immediately conducted response efforts, including a

thorough investigation. Our office has found your complaint to be substantiated. We are
implementing corrective actions to prevent any future similar occurrences.

We take this potential compromise very seriously. We value our patients and
share the goal of safeguarding your information. On behalf of WBAMC and the HIPAA
Compliance Office, I apologize for any inconvenience and concern this issue may have caused
you. We look forward to providing further health care management services to you. If you
have further questions or concerns, please contact Mrs. Tanya Bullock, 915-742-3691 or you

may email me at tanya.r.bullock.civ@mail.mil.

Sincerely,

Tanya Bulle
HIPAA Privacy Officer
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 13 of 18

DEPARTMENT OF THE ARMY
HEADQUARTERS, FORT BLISS
OFFICE OF THE STAFF JUDGE ADVOCATE
1733 PLEASONTON ROAD
FORT BLISS, TEXAS 79916

June 2, 2020

 

Office of the Staff Judge Advocate
Claims Division

SUBJECT: Claims of Lisette Williams and Lisette Williams for JE CM and
DCH, minors, nos. 20-121-T034/035/036 — sent by Certified Mail, Return
Receipt

Lisette Williams

9354 Skylark Court

Joint Base Lewis-McChord (JBLM)
WA 98433

Dear Ms. Williams:

This responds to the subject claims you filed with the Fort Bliss Claims Office, Office
of the Staff Judge Advocate, Fort Bliss, Texas, on April 13, 2020. | regret we cannot
pay your claims.

This notice constitutes final administrative action on your claims under the Federal
Tort Claims Act against the United States in amounts of $50,000, each, for personal
injuries allegedly sustained when a William Beaumont Army Medical Center (WBAMC),
El Paso, TX, case manager nurse, Ms. Jean Bernardini, allegedly used your and your
minor sons’ protected personal and health information in reporting you for suspected
child neglect/abuse to State of Texas Child Protective Services.

The Claims Division, Fort Bliss, Texas, considered your claims under the Federal Tort
Claims Act (FTCA), Title 28, United States Code, Sections 2671-2680, as implemented
by Army Regulation (AR) 27-20, Chapter 4. Pursuant to the statute and Army
regulations, U. S. Army Colonel Andrew M. McKee, Staff Judge Advocate, has denied
your claims.

Our investigation revealed no evidence that the United States Army by or through its
employees acting within the scope of their employment caused this alleged loss. Your
claim forms and attachment pages were.construed as raising arguable causes of action
under the FTCA applying Texas law for invasion of privacy, intentional infliction of
emotional distress, and libel. The allegéd acts of or omissions resulting in the invasion
of privacy and intentional infliction of emotional distress and by Ms. Bernardini occurred
outside the scope of any official duties she had with the Army. Instead, she acted from
purely personal motives for which she was appropriately disciplined by the WBAMC
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 14 of 18

administration. Under the FTCA, the United States is not liable for the tortious acts of
its employees acting outside the scope of their employment. As to your claims of libel,
such causes of action are explicitly barred from any recovery against the U.S.
Government under 28 USC Section 2680(h). The United States Army and Government,
in summary, are not liable for your loss under the FTCA. Furthermore, as indicated in
the letter sent you dated April 24, 2020, to the extent that your claims may be construed
as alleging violation of federal privacy statutes, not cognizable under the FTCA, you
have the right to file a lawsuit directly in the appropriate federal court if the applicable
statute of limitations has not already run.

Army Regulation 27-20, paragraph 2-56, provides you the right to appeal this
adjudication under the FTCA. If you wish to appeal, send a letter stating that you
appeal from the decision in this notice of final action. Send the letter to: Commander,
HQ, U.S. Army, 113 Pershing Road, Attn.: AFBL-JA-CL (Mr. Tasher), Fort Bliss, Texas
79916. Ensure the appeal is postmarked not more than six (6) months after the date of
this letter. if the last day of this six months period falls on a day in which the post office
is closed, the next day on which it is open for business is the final day of the appeal
period. Generally, you must submit evidence or argument in support of the appeal with
your letter, and while there is no format prescribed for the appeal letter, it, or supporting
documents, should set forth the factual or legal grounds relied upon and should respond
to the issues raised in this letter. However, nothing in the above implies the success of

an appeal.

If you are dissatisfied with the denial of these claims under the FTCA, you may file
suit in an appropriate United States District Court no later than six months from the date
of mailing of this letter. See 28 C.F.R. § 14.9(a). By law, failure to comply with that time
limit forever bars your claim. See 28 U.S.C. § 2401(b). This notice of final denial
should not be construed as a concession by the United States that the claimant has
complied with the applicable requirements of 28 U.S.C. §2675(a) or 28 C.F.R. Part 14,
nor should this be construed as a waiver by the United States of any of its defenses
regarding the claim.

If you have any questions, you may contact me at jeffrey.j.tasher.civ@mail.mil.

Sincerely,

- ORIGINAL SIGNED

.., Jeffrey J. Tasher
-. Attorney Advisor
“-" Claims Division

Page | 2
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 15 of 18

Lisette C. Williams, Ou CHEE < | Ci
9354 Skylark Court

Fort Lewis, Washington, 98433

mslisette4 1926@yahoo.com

(323) 434-8444

December 01, 2020

Commander HQ U.S Army
113 Pershing Road

Attn: AFBL-JA-CL

Mr. Tasher

Fort Bliss, TX 79916

Dear Mr. Tasher,

I apologize for my delay I am responding to the letter of denial I received that was dated
on June 02, 2020, regarding our claim that was submitted for myself Lisette C. Williams and ©

mother of JQ and DEE CH

This is in response to your decision regarding our claim, Please accept this letter as our
formal appeal notice under AR 27-20, paragraph 2-56.

According to your letter it states that Ms. Bernardini acted outside the scope of any
official duties she had with the Army, I strongly disagree with your letter it gives conflicting
claims to your denial it states she acted from purely personal motives but was disciplined for
her actions, which gives the impression as an employee who was working during her work
scheduled, using government property, accessing their medical records, communicating with
Dr. Rance, as well as other medical professionals/staff performing her duties as the case
manager that was assigned by Dr. Cecilio to mange my children’s medical affairs and had billed
TRICARE for her services as the case manager that was coordinating there health care.

Enclosed are documents to further support our claim for personal injuries and non
economic damages that we had incurred due to the negligence and conduct sustained from the
employees at Mendoza Medical clinic located in Fort Bliss, Texas.

Whom are the following: case manager Jean Bernardini RN, Dr. Rance and other medical

professionals and staff.

Note: in further review of the medical health records for my (sons) Jonathan and
Donaven Carrasco, Ms. Bernardini was in fact working within the scope of her job as the
assigned case manager per their primary care Dr. Celicio, to facilitate my son’s health care
during her absence.

Ms. Bernardini was performing her job duties as ordered, by Dr. Cecilio, Dr. Rance and
consulting with other medical professionals and staff including CM liaison in regards to the
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 16 of 18

coordinating care for my (son’s) noted within their health record there are several notations
made by Ms. Bernardini on multiple occasions and some by Dr. Rance.

On several Health Records there were notations of the following:
1. Encounter for other administrative examinations
Procedure(s): (COORDINATED CARE FEE RISK ADJUSTMENT MAINTENANCE
LEVEL which gives a number “_” CASE MANAGEMENT EACH “including minutes
which varies” Multidisciplinary Conference CM to CM liaison (aka) Case Manager, or
other medical staff or (CPS Worker) etc...
Coordination of Multiple Services, F/U, etc...

Other medical professionals were fully aware cf Ms. Bernardini because before she could
proceed with any other medical services, treatment, referrals, etc... she needed approval
to facilitate any additional medical services for my children as well as before reporting the
medical neglect to Texas CPS, she need their approval and or support, Ms. Bernardini
was reporting to other medical professionals regarding, what was necessary for children’s
care and was not acting only on her own personal motives as it was mentioned in your
denial letter, now some of the statements made that were unprofessional was that of her
own personal motives, but in detail within the health record she was documenting the
medical care and services that were needed and provided, that was readily available to
others to review, therefore she was performing within her job description, as a case
manager and due to her negligence and other medical staff failure to review Dr. Cecilio
orders, and notations within my children’s medical record, that were clearly noted that

- my spouses was deployed, that grandmother Eleanor Scott who had a (POA) and I Lisette
Williams was dependent on assistance with my children’s medical care during that
timeframe which was well documented on February 09, 2018, and due to their poor
judgment and careless actions had caused us to suffer psychological trauma and incite

personal injury. .

Ms. Bernardini was performing her job as case manager in regards to medical referrals,
appointments, communicating with other medical professionals etc... and the other medical
staff which some were mentioned by name had knowledge of Ms. Bernardini actions.

The medical staff and employees whom were apart of the medical
coordination/conferences etc... for my (sons) are also responsible for their role and due to their
negligence and failure to review my sons medical records which they had access to review
regarding the care plan that was given to Ms. Bernardini by Dr. Cecilio. There lack of
communication as professionals to over see proper procedures that were within the job
description to assist in any way needed by the case manager whom had failed to establish a
communication with the patients legal guardian when Ms. Bernardini was scheduling
appointments from direct orders from Dr. Cecilio and Dr. Rance as noted within the medical
record, as well as several other notations made that she had contact with Eleanor Scott
personally and left messages with her and made several mentions of direct communication that
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 17 of 18

was well documented in February, March, and April 2018 but only 1 notations of speaking with
me. .

Due to their irresponsibility to review the medical records which indicated that the person
who had been assisting with my sons medical care was their grandmother Eleanor Scott, and
due to there failure to properly assess the situation and their responsibilities as medical
professionals working closely with Ms. Bernardini were acting as employees working with the
scope of there job description in fact did cause personal injury under the Federal Tort Act.

Documented within the Medical Record with detailed information and the services Ms.
Bernardini was performing as a case manager were within the scope of her job description.

On February 09, 2018 noted within J Se BB edical Record under section
Appointment Comments: written by Ms. Bernardini
Receive the attached written request to assist patient and family specifically mom to coordinate
patient service care after mom was recently involved in a MVA in November 2017 leading to
concussions in memory loss per PCM Dr. Cecilio, mom noted on last visit that she is having
difficulty focusing on task and her mother children’s grandmother is assisting with driving in
keeping track of upcoming appointments. Including but not limited to other notations made by
Ms. Bernardini regarding medical appointments where she wrote contact with grandmother
(Eleanor Scott) and it states several conversations with her. There are also other notations that
appointments were made without my knowledge or consent.

According to the job description of a case manager they are suppose to communicate and
coordinate medical services with the patient/guardian and on several occasions Ms. Bernardini
failed to execute her duties as a case manager in addition it was her responsibility within her job
description to assist in the medical care for my children not take over the situation to facilitate
what she felt was the best option for there medical care, regarding making appointments with
out informing the patient, she was also updating, coordinating, consulting, targeted assignments
with other medical professionals, requesting referrals and was in direct communication with Dr
Rance.

The employees whom were over seeing the Coordinated Care for my sons, again their
neglect and failure to review the medical records which had notations of who was handling my
children’s appointments, that my spouse was deployed that I Lisette Williams was having
medical issues, and attending school.

There was no contact with me regarding the medical appointments being made on my
children’s behalf but in Ms. Bernardini notes she was in constant Communication with
grandmother Eleanor Scott, where it documents speaking with grandmother who has POA, legal
guardian, made contact with on numerous occasions, as well as notations by Dr. Rance.

The medical professionals and staff had knowledge of Ms.Bernardini actions, and were
being updated on the status of my children’s medical care, she was reporting and documenting
everything within the medical record in efforts for other medical professionals and staff to
review and be aware of what was the coordinated care plan for my children.
Case 3:21-cv-05500-RSL Document 1-1 Filed 07/12/21 Page 18 of 18

In support of our appeal the following is written documentation which has also been
‘documented within my children’s medical records that Ms. Bernardini was in fact acting within
the scope of her job, considering the fact that she was given direct orders on behalf of my
children’s pediatrician Dr. Cecilio and was the assigned case manager during her absence.

Ms. Bernardini was in consent contact with Dr. Rance and several other staff and made
notations in my children’s medical records of her actions mentioning that she was directed by
Dr. Rance therefore she was following direct orders, as well as scheduling appointments on my
children’s behalf contacting clinics and following up with Dr. Race and was updating her
notations within my children’s medical record. These are duties of not only as a case manager
but an employee as well which fall under the scope of official duties.

There was communication with other medical staffs and direct orders from Dr. Rance to
file a report of medical neglect everyone involved were fully aware of Ms. Bernardini’s
intentions to report alleged claims of child neglect to the State of Texas Child Protective
services or to mention on several occasions that were also noted with their medical record of I
Lisette Williams, had gone to speak with several employees and medical staff regarding my
concerns about being reported to Texas CPS, HIPAA, and Ms. Bernardini conduct, and in the
several direct conversations everyone had knowledge about the situation.

In conclusion here is my written Statement of Appeal on behalf of myself Lisette
Williams and my son’s J@nd DICE Enclosed additional evidence (copies
of medical records and a notarized letter ) which was given to the Medical Director of
Mendoza Medical Clinic.

This was an improper denial of our claim that was caused by the medical professionals
and staff employed at Mendoza Medical clinic, in Fort Bliss, Texas during the time of
occurrence, there neglect and failure to follow the rules and regulations of proper procedures of
their job are responsible for their actions because they were working within the scope of there
employment that caused us catastrophic detrimental infliction of emotional duress and mental
anguish caused our family to suffer personal injury and non-economic damages due to the
carelessness acts and misconduct.

I am requesting a settlement to our claims under the Federal Tort Claims Act against the
United States in the amount of $50,000 each for the following parties: Lisette Williams,

mother and legal guardian of JC and DI CE.

For the tortious acts of its employees which caused intentional infliction of emotional
distress mental anguish psychological trauma personal injury and non-economic damages.

I we greatly appreciate consideration of our appeal for claims of personal injury for what
our family has incurred due to the negligence I misconduct of the employees at Mendoza
medical clinic.

Sincerely,

Lisette Williams
